UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ESTATE OF JOHN MCCARTY, et al.
Plaintiffs,

v. Civil Case No. 19-853 (RJL)

ISLAMIC REPUBLIC OF IRAN, eae
FILED
DEC 2 8 2020

Clerk, U.S. District & Bankruptcy

—. Courts for the District of Columbia
MEMORANDUM OPINION

(December 28 2020) [Dkt. # 24]

New Nee Nee ee Nee” eee” ee” ee” ee” Nee”

Defendant.

Plaintiffs are survivors of the terrorist hijacking of TWA Flight 847 from Athens,
Greece on June 14, 1985, as well as immediate family members and estate representatives.
Plaintiffs seek money damages against Iran for injuries and trauma caused by Iran’s
provision of material support to the hijackers pursuant to 28 U.S.C. § 1605A, the terrorism
exception of the Foreign Sovereign Immunities Act (““FSIA”). Having considered all of
the record evidence, including the record in Allan v. Islamic Republic of Iran, No. 17-338,
2019 WL 2185037 (D.D.C. May 16, 2019), a predecessor case with identically situated
plaintiffs, I find that plaintiffs here have similarly established grounds for default.
Therefore, for the following reasons, I GRANT plaintiffs’ motion for default judgmment,
see Plaintiffs’ Motion for Default Judgment (“‘Pls.’ Mot.”) [Dkt. # 24], and also GRANT
plaintiffs’ request for relief totaling approximately $59 million dollars, consistent with the

|
findings of the appointed Special Master as to damages in Allan, which are equally

applicable here.

BACKGROUND

On June 14, 1985, two Hezbollah hijackers boarded TWA Flight 847 leaving
Athens, Greece headed for Rome, Italy. Amended Complaint (“Compl.”) [Dkt. # 14] 4 18.
There were 143 passengers and 8 crewmembers on board at the time, 4 of whom are
passenger plaintiffs in this case. /d. Shortly after takeoff, two hijackers armed with hand
grenades commandeered the plane at gunpoint, id. § 19, shouting, “Americans come to
die!” Allan at *1; Pls.” Mot. at 6 (citing evidence relied on in Stethem v. Islamic Republic
of Iran, 201 F. Supp. 2d 80 (D.D.C. 2002)).! They held the three pilots at gunpoint and
ordered them to fly to Iran or Algeria. Compl. § 20; see also Pls.’ Mot., Ex. D (Stethem
Transcript, Testimony of Christian Zimmerman) (“Zimmerman Testimony”), at 123:14—
124:19. When informed that the plane did not have enough fuel to fly to either location,
the hijackers instructed the pilots to land in Beirut, Lebanon. Compl. 4 20.

What ensued was dramatic and terrifying. The hijackers forced some passengers
into the First Class cabin and beat them repeatedly. Pls.’ Mot. at 6. They began to single
out passengers who they suspected of being U.S. Military or Jewish. /d., Ex. D (Stethem

Transcript, Testimony of Clinton Suggs) (“Suggs Testimony’’)), at 87:1-90:23. They

 

' For the reasons explained below, infra at 5, this Court will consider the factual findings
and evidence presented in Al/an and Stethem, both of which covered the same incident, and
will reference testimony and declarations submitted in those cases, where necessary.

2
denigrated passengers’ religions, ethnicities, nationalities, and countries of residence.
Compl. 7 15. All seated passengers were forced to sit in a crash-landing position for hours
at a time, and were beaten if they broke position. /d. 4/21. The terrorists landed the plane
in Beirut hours after takeoff on June 14th. Pls.’ Mot. at 7; see also id., Ex. D (Zimmerman
Timeline) at 124. They demanded the release of nearly 800 prisoners in Israel and Kuwait.
Compl. § 22. In exchange for fuel, they released several women and children. Pls.’ Mot.
at 7.

The hijackers then ordered the pilots to fly the plane to Algiers, Algeria. Compl.
23. After refueling again, they ordered the pilots to return to Beirut. /d. 4 23-24. The
airport authorities ordered the plane not to land, and placed obstacles on the runway to
enforce the order. Jd. § 24. Despite the dangerous conditions, the pilots were able to safely
land on the runway. /d. On the ground in Beirut for a second time, the hijackers demanded
that additional terrorists be allowed to board. Jd. 4] 25. They executed one passenger—a
navy diver named Robert Stethem—and tossed his body onto the tarmac. /d. Later that
day, ten additional militiamen from the Amal group and one Hezbollah spokesman boarded
the plane. /d.; Pls.’ Mot., Ex. D (Zimmerman Timeline) at 126. The plane then headed
back to Algeria for a second time. /d. § 26. During this period, the hijackers began
ramping up their harassment and abuse—threatening passengers with execution, beating
them, and robbing them of all their belongings. Jd. 4 26-27; Pls.’ Mot., Ex. B (Pls.’ Decls.)
at 24, 26, 62, 74. Certain other passengers were released during these stops. Compl. § 27.

On the morning of June 16, the hijackers ordered the plane back to Beirut for a third
time. Jd. § 26. At that point, the passengers still on board had endured 72 hours on the
aircraft with inadequate food, water, access to bathroom facilities, or sleep. /d. The plane
sat on the tarmac until the next morning, when the remaining passengers were removed
from the plane and taken into Beirut. /d. 27. For the next two weeks, the men were
threatened, vilified, and caused to believe that they would be excuted by a firing squad.
Compl. 927. The terrorists finally released the Beirut hostages to Syrian military personnel
on June 30, 1985. Jd. 28. The hijackers were indicted for their roles in the hijacking, but
never taken into United States custody. See Pls.’ Mot. at 12.

Plaintiffs filed this action on March 26, 2019. On January 15, 2020, plaintiffs served
Iran via diplomatic channels. Iran never accepted service, so the Clerk of the Court entered
default on March 22, 2020. On May 1, 2020, plaintiffs moved for default judgment and
damages.

ANALYSIS

I. Iran is Liable Under the FSIA’s Terrorism Exception—28 U.S.C. § 1605A

Plaintiffs argue that Iran should be held liable under the FSIA’s terrorism exception,
28 U.S.C. § 1605A, for providing material support to the terrorist groups that perpetrated
the 1985 hijacking incident aboard TWA Flight 847. I begin by noting, as I did in Al/an,
that this is not the first time the events at issue have been the subject of a suit under the
FSIA. In 2002, Judge Thomas Penfield Jackson (“Judge Jackson”) granted default
judgment in two consolidated cases involving the same 1985 hijacking incident under an

older provision of the FSIA, § 1605(a)(7). See Stethem v. Islamic Republic of Iran, 201 F.
Supp. 2d 78, 85 (D.D.C. 2002). The two consolidated cases before Judge Jackson included
the individual who was killed on the plane, Robert Stethem, as well as his surviving family
members.” On May 16, 2019, I granted default judgment for plaintiffs in Alan v. [slamic
Republic of Iran, a case involving plaintiffs identically situated to plaintiffs in the instant
case.> Keeping in mind that “the FSIA does not require this Court to relitigate issues that
have already been settled,” I find, as I did in Allan, that there are grounds to take judicial
notice of these “related proceedings and records in cases before the same court.” Brewer v.
Islamic Republic of Iran, 664 F. Supp. 2d 43, 54 (D.D.C. 2009) (quoting Estate of Heiser
Vv, Istarate Republic of Iran, 466 F. Supp. 2d. 229, 263 (D.D.C. 2006) (internal quotation
marks omitted)); see also Valore v. Islamic Republic of Iran, 700 F. Supp. 2d 52, 60
(D.D.C. 2010) (“[T]he Court may review evidence considered in an opinion that is
judicially noticed, without necessitating the re-presentment of such evidence.”).

I will therefore grant plaintiffs’ request to take judicial notice of the entire record
submitted, and adjudicative findings of fact reached, in Allan and Stethem, and to apply in
the instant case the damages benchmarks recommended by Special Master Alan Balaran,
who I appointed in Al/an to make findings on the Al/an plaintiffs’ motion for default as to
damages. Pls.’ Mot. on Liability at 2.

To find default judgment for the plaintiffs, I must first determine whether I have

jurisdiction under the FSIA. Section §1605A(a)(1) imposes three requirements to establish

 

* None of the Stethem plaintiffs are plaintiffs in the instant case.
> None of the Allan plaintiffs are plaintiffs in the instant case.

5
subject matter jurisdiction: 1) that the claims be against a foreign state that was designated
a state sponsor of terrorism at the time the acts occurred, § 1605A(a)(2)(A)(1); 2) that
plaintiffs be U.S. nationals at the time the acts occurred, § 1605A(a)(2)(A)(ii); and 3) that
plaintiffs be seeking money damages for personal injury or death caused by the foreign
state’s acts of torture, extrajudicial killing, aircraft sabotage, and hostage taking, or by the
foreign state’s provision of material support or resources for such acts. § 1605A(a)(1); see
also Owens v. Republic of Sudan, 864 F.3d 751, 778 (D.C. Cir. 2017). Having considered
the record evidence, I find that plaintiffs satisfy each of these requirements in the instant
case.

A. Iran Was a State Sponsor of Terrorism at the Time of the Hijacking

First, as plaintiffs argue, Iran was designated a state sponsor of terrorism on January
19, 1984, and remained a designated state sponsor of Hezbollah at the time of the hijacking.
See Pls.’ Mot., Ex. D (Statement of U.S. Secretary of State, 49 Fed. Reg. 2836-02);
Stethem, 201 F. Supp. 2d at 85 (relying on evidence that Iran is the “patron state” of
Hezbollah); Pls.’ Mot., Ex. D (Clawson Expert Report) at {] 23, 38-39, 51 (Iran committed
substantial support to fund Hezbollah’s acts of “terrorism as an official means of
forwarding foreign policy” in the early 1980s); see also Allan at *3.

B. Plaintiffs Meet the Requirements of U.S. Citizenship

Second, the record shows that all of the passenger plaintiffs were U.S. citizens at
the time of the hijacking. See Pls.’ Mot. at 22; Pls.” Mot., Ex. B (Pls.’ Decls.) (attaching

citizenship documents).
C. Iran Provided Material Support to the Terrorist-Hijackers

Finally, plaintiffs are seeking “money damages ... against [Iran] for personal injury
or death that was caused by an act of torture . . . aircraft sabotage, hostage taking, or the
provision of material support or resources for such an act... .” FSIA § 1605A(a)(1). In
Stethem, Judge Jackson determined that Iran had indeed provided “material support” to
Hezbollah and Amal for the hijacking and hostage taking, including funding, training,
logistical and weapons support, and professional guidance and tactical expertise. 201 F.
Supp. 2d at 87 (“[A]s the Court has previously found in so many similar cases before it,
the evidence conclusively establishes that the Islamic Republic of Iran and its MOIS
provided ‘material support or resources’ to Hizballah, and Hizballah and its co-conspirator
Amal were the perpetrators of these heinous acts of terrorism.”). Because the FSIA did not
provide an independent federal cause of action at the time of Stethem, plaintiffs had to
prove that they met the elements of their D.C. state law claims (in that case, wrongful death
and survival claims), and additionally had to prove that the court had jurisdiction under the
FSIA. /d. at 87-88.

In 2008, however, Congress replaced § 1605(a) with § 1605A and created a private,
federal cause of action against foreign governments in § 1605A(c) so that plaintiffs are no
longer required to prove state law claims to secure relief. See Owens, 864 F.3d at 765.
However, the causation requirement—that plaintiff's injury result from material support of
acts of terrorism—has not changed, and the language in § 1605A(a)(2) largely mirrors the

prior language in § 1605(a)(7). Owens, 864 F.3d at 796-99. Most courts have interpreted
this so-called “jurisdictional causation” requirement loosely, finding that where a foreign
government’s support of terrorist activities could be shown generally, plaintiffs need not
prove whether the government had “provided material support and resources that caused
this particular act.” See Shoham v. Islamic Republic of Iran, No. 12-cv-508, 2017 WL
2399454, at *10, 16-17 (D.D.C. June 1, 2017) (internal quotation marks omitted); Owens,
864 F.3d at 794-99 (finding jurisdictional causation where defendant-Sudan provided safe
harbor and preferential tax treatment to al Qaeda, despite Sudan’s ignorance of al Qaeda’s
specific plans to launch attacks on US embassies in Africa). Having considered the record
evidence in this case, I find, consistent with Judge Jackson’s opinion in Stethem and my
prior opinion in Allan, that Iran provided “material support” to terrorist groups Hezbollah
and Amal sufficient to meet the requirements of § 1605A(a)(1).

D. Plaintiffs Suffered Personal Injuries as a Result of the Hijacking

It still remains for me to consider whether the 4 passengers and 36 immediate family
members of passengers who bring this lawsuit have adequately met the statutory
requirement of personal injury in the instant case. § 1605A(a)(1). Having considered the
record evidence, and incorporating my findings of fact in Allan, | find that they do. Like
in Allan, it is clear from plaintiffs’ declarations that they have all established valid theories
of recovery for assault, battery, false imprisonment, and intentional infliction of emotional
distress. And even more clear is the fact that “plaintiffs’ personal injuries arise from their
having been taken hostage and tortured by agents of the defendant[ J.” Stethem, 201 F.

Supp. 2d at 91 n. 20.
Plaintiffs’ declarations in both Allan and the instant case paint a harrowing tale of
the events that transpired aboard TWA Flight 847, as well as the conditions of captivity for
some passengers for two weeks afterwards in Beirut. Even those only on the aircraft for
the first day of the siege were forced to sit for prolonged periods in a crash-landing position;
refused access to food and water; prevented from using lavatories; and either subjected to
or witness to abuse by their captors. See Pls.’ Mot., Ex. D (Stethem Transcript (Zimmerman
Testimony)), at 127:4-10; id, Ex. B (Pls.’ Decls.). One passenger plaintiff recalled
“los[ing] track of time” in the crash-landing position and being struck repeatedly with a
gun for breaking position. Pls.’ Mot., Ex. B (Pls.’ Decls.) at 72. Some passengers were
also questioned about race, religion, and occupation for the purpose of being singled out
for potential execution. /d., Ex. D (Stethem Transcript, Suggs Testimony), at 88:1-8, 91:4—
6. In many cases, moreover, passengers travelling with family members faced the
additional terror of watching close family be subjected to such abuse. See, e.g., id., Ex. B
(Pls.’ Decls.) at 73-74. And, of course, for about a third of the passengers, the terror did
not end with the plane made its final stop in Beirut. Twenty-three male passengers endured
an additional two weeks of captivity in Beirut, during which they were subjected to mock
executions, threatened, and held under deplorable conditions. Compl. § 27.

As for the family member “spouse[s], parents, siblings, and children,” Heiser, 659
F. Supp. 2d at 28, their declarations “alleging emotional distress arising from a terrorist
attack that killed or injured a family member,” clearly satisfy Section 1605A’s

jurisdictional injury requirement, even though many were not present at the scene. Owens,
864 F.3d at 812 (certifying question of presence requirement for ITED claims to D.C. Court
of Appeals); Republic of Sudan v. Owens, 194 A.3d 38, 45 (D.C. 2018) “We see little need
to enforce the presence requirement in ITED cases where the jurisdictional elements of §
1605A are satisfied and the plaintiff's severe distress arises from a terrorist attack that
killed or injured a member of his or her immediate family.”). Indeed, as I explained in
Allan, the “‘intent to create maximum emotional impact,’ particularly on third parties, is
terrorism’s raison d’étre.” Heiser, 659 F. Supp. 2d at 27 (quoting Eisenfeld v. Islamic
Republic of Iran, 172 F. Supp. 2d 1, 9 (D.D.C. 2000)); Stansell v. Republic of Cuba, 217
F, Supp. 3d 320, 344 (D.D.C. 2016) (“Claims for solatium under the FSIA are nearly
indistinguishable from claims for intentional infliction of emotional distress.’’).

Plaintiffs have therefore established all of the jurisdictional requirements laid out
by Section 1605A(a).4 What remains for me to consider is whether plaintiffs have met
Section 1605A(c)’s requirement to state a “theory of liability” on which defendants can be

held liable for plaintiffs’ injuries. Fortunately for them, they have!

 

4 The FSIA terrorism exception contains a limitation period, which provides that an action
must be brought not later than the latter of (1) 10 years after April 24, 1996; or (2) 10 years
after the date on which the cause of action arose unless plaintiffs have timely commenced
a “related” or “prior action” under the old § 1605(a)(7). 28 U.S.C. § 1605A(b). Under this
limitations provision, the last day to file a new action under § 1605A was April 24, 2006.
Nevertheless, our Circuit has unequivocally stated that the limitations provision in the
FSIA’s terrorism exception is non-jurisdictional. Owens, 864 F.3d at 802 (“[nJothing in §
1605A(a) ‘conditions its jurisdictional grant on compliance with [the] statute of limitations’
in § 1605A(b)’) (quoting Musacchio v. United States, 136 S. Ct. 709, 717 (2016)).
Therefore, where defendants do not raise it as an affirmative defense, it is considered
waived unless courts exercise their discretionary authority to raise the limitation as a
defense sua sponte. See Worley v. Islamic Republic of Iran, 75 F. Supp. 3d 311, 331

10
As stated above, plaintiffs here have submitted a voluminous record, including the
entire record in Allan and fulsome declarations by the instant plaintiffs alleging tort claims
for assault, battery, false imprisonment, and the intentional infliction of emotional distress,
all “well-established principles of law, such as those found in the Restatement (Second) of
Torts...” Worley, 75 F. Supp. 3d at 335. While the FSIA technically requires plaintiffs “to
prove a theory of liability” separate and apart from establishing the elements of subject
matter jurisdiction, Owens, 864 F.3d at 807, most courts conduct the analysis together,
since evidence sufficient to establish jurisdictional causation will almost always establish
a theory of “personal injury” necessary to prevail under §1605A(c). See, e.g., Foley v.
Syrian Arab Republic, 249 F. Supp. 3d 186, 205 (D.D.C. 2017) (finding that plaintiffs were
entitled to relief under Section 1605A(c) after proving Section 1605A(a)’s Jurisdictional

requirements because of the “the overlap between the elements of this cause of action and

 

(D.D.C. 2014) (“declin[ing] whatever discretionary authority [the Court] may have to raise
the defense of limitations on Iran’s behalf’); cf Maalouf v. Islamic Republic of Iran, 306
F. Supp. 3d 203, 212 (D.D.C. 2018) (“Considering the timeliness of an FSIA claim sua
sponte is a discretionary determination.”). Recognizing that the FSIA strikes a “careful
balance” between comity and accountability, see Rubin v. Islamic Republic of Iran, 138
S. Ct. 816, 822 (2018), I decline to exercise my discretion to raise the timeliness defense
here for several reasons. First, defendants have, so far, chosen not to appear in this or
related litigation and raise the limitations defense. There is little argument for comity, as
Iran remains a state sponsor of terrorism, and no friend of the United States. And plaintiffs
raise claims related to the very factual circumstances under which Judge Jackson
previously granted relief to the passenger who was killed during the hijacking. Moreover,
the D.C. Circuit’s overview of the textual history of the limitations provision in Owens
clearly demonstrates that Congress did not intend for courts to consider the limitation as a
bar to jurisdiction, but rather to consider the timeliness issue on a case-by-case basis. 864
F.3d at 802-04.

1]
the terrorism exception to foreign sovereign immunity”); Kilburn v. Islamic Republic of
Iran, 699 F. Supp. 2d 136, 155 (D.D.C. 2010) (summarily concluding that Section
1605A(c)’s cause of action requirement is satisfied when Section 1605A(a) jurisdiction is
found). Because “plaintiffs’ personal injuries arise from their having been taken hostage
and tortured by agents of the defendants[,]” | need not “belabor the issue of liability by
addressing the independent elements of each separate tort claim advanced by [each of] the
plaintiffs.” Stethem, 201 F. Supp. 2d at 91 n. 20.

II. Compensatory Damages Should be Awarded Consistent with the Allan
Special Master’s Recommendation

Plaintiffs also seek an order awarding compensatory damages. A party seeking
default damages under the FSIA “must prove damages ‘in the same manner and to the same
extent as any other default winner.’” Estate of Botvin v. Islamic Republic of Iran, 873 F.
Supp. 2d 232, 243 (D.D.C. 2012) (quoting Wachsman v. Islamic Republic of Iran, 603 F.
Supp. 2d 148, 160 (D.D.C. 2009)). Plaintiffs may meet this burden of proof by submitting
“affidavits or declarations rather than through live witnesses testifying in open court,”
Belkin v. Islamic Republic of Iran, 667 F. Supp. 2d 8, 20 (D.D.C. 2009), which the Court
“may accept...as true.” Lanny J. Davis & Associates LLC v. Republic of Equatorial
Guinea, 962 F. Supp. 2d 152, 163 (D.D.C. 2013).

While putting a price tag on the pain and suffering of passengers and their families
is challenging, Hekmati v. Islamic Republic of Iran, 278 F. Supp. 3d 145, 163 (D.D.C.

2017) (recognizing the “challenge aris[ing] in assigning a dollar value to such pain and

12
suffering”), there are, fortunately, a plethora of prior decisions in this Circuit awarding
damages for pain and suffering to victims of terrorist attacks. Indeed, the Special Master
in Allan diligently considered these decisions, and devised a framework by which to group
the Allan plaintiffs’ injuries in a way that is both consistent with prior practice and
internally consistent between plaintiffs. See Pls.’ Mot., Appendix A (Pls.’ Proposed
Findings of Fact and Conclusions of Law) at 14-16. Namely, he considered the severity of
the pain immediately following the injury, the lasting and severe psychological problems
resulting from the injuries, and the overall length and severity of captivity. This framework
applies equally to the plaintiffs here, who are situated identically to the plaintiffs in A//an.

Starting with “the baseline assumption that persons suffering [physical] injuries in

39

terrorist attacks are entitled to $5 million in compensatory damages,” Davis v. Islamic
Republic of Iran, 882 F. Supp. 2d 7, 12 (D.D.C. 2012), and that those who suffer emotional,
but no physical injury are typically awarded $1.5 million in damages, see, e.g., Relvas v.
Islamic Republic of Iran, Case No. 14-01752, 2018 WL 1092445, *2 (D.D.C. Feb. 28,
2018), the Special Master in Allan divided plaintiffs in that case according to the “gravity
of harm” as revealed by their “shared experiences.” See Allan at 6. Plaintiffs in the instant
case ask that I apply Special Master Balaran’s recommended damages benchmarks to
plaintiffs’ damages evidence here. Pls.” Mot. at 2. In Allan, I fully adopted the damages
framework recommended by Special Master Balaran because, as plaintiffs note, it was both

fair and practical, and was well-supported by decisions in other terrorism cases involving

the same or very similar issues. Because plaintiffs in the instant case are situated identically

13
to the plaintiffs in Allan and because the damages benchmarks apply here in full force, I
agree that the most fair and efficient way forward is to apply the Allan damages framework
here.

For passenger plaintiffs, the Special Master recommended relief under three sub-
categories: For the 15 passengers (“Group I) who were “forced to sit for prolonged
periods in cramped and painful positions; refused access to the lavatories; subjected to
unsanitary conditions; denied food and water; and were subjected to or forced to watch
mock executions,” but were ultimately released within the first day of the hijacking, he
awarded $1,000,000. Allan at *7. For the 27 passengers (“Group II”) who were “subjected
to 35 additional hours of the same abuse,” and also “faced a possible crash-landing; heard
the gunshot that killed a fellow passenger; listened while other passengers were brutally
beaten; saw the swollen and bloodied bodies of the terrorists’ victims; capitulated to the
demands of heavily-armed Amal militia; [were] robbed of their valuables; and watched
helplessly as their captors wired the aircraft with plastic explosives,” the Special Master
awarded $2,000,000. Jd. And for the 23 passengers (“Group III”) who were held captive
in Beirut for an extra two weeks and suffered additional abuse, including being “lined up
against a wall—‘execution-style’; repeatedly threatened with death; tormented with false
promises of release; housed in locations surrounded by exploding shells and mortar fire;
confined to rooms with no beds, working toilets or sanitary facilities; supplied with tainted
food and water; and bombarded with anti-American propaganda,” he awarded $5,000,000.
Id.

14
Special Master Balaran conducted a separate analysis to determine the appropriate
baseline loss of solatium for family members whose loved ones “survived a terrorist
attack.” Oveissi v. Islamic Republic of Iran, 768 F. Supp. 2d 16, 26 n. 10 (D.D.C. 2011);
see also Wyatt, 908 F. Supp. 2d at 232 (finding loss of solatium framework applied to
“cases in which the victim survived a terrorist attack or hostage-taking”). Keeping in mind
the principle that family members should not be awarded more than the victim, and
considering analogous cases in our Circuit, the Special Master recommended solatium
awards for family members of victims commensurate with the groups above—for Group
I, $660,000 for spouses, $560,000 for parents, $495,000 for children, and $330,000 for
siblings; for Group II, $1,330,000 for spouses, $1,112,000 for parents, $990,000 for
children, and $660,000 for siblings; and for Group III, $4,000,000 for spouses, $2,500,000
for parents, $1,500,000 for children, and $1,250,000 for siblings. A//an at *7.

Under these circumstances, plaintiffs are thus entitled to compensatory damages in
the amounts listed above.’ I therefore GRANT plaintiffs’ motion for default judgment as
to damages consistent with these amounts, as set forth in detail in the attached Appendix

A-Damages, and totaling approximately $59 million dollars.

 

> Notably, the Special Master’s recommended awards were within the range granted by
Judge Jackson in Stethem. 201 F. Supp. 2d at 93 (awarding $5,000,000 each to the Stethem
and his wife, and a range of $200,000 to $3,000,000 to other family members).

15
CONCLUSION

For the foregoing reasons, the Court GRANTS plaintiffs’ motion default judgment

and damages [Dkt. # 24]. An Order consistent with this decision accompanies this

“Caused

RICHARD TALES
United BD 1G Sack Judge

Memorandum Opinion.

16
APPENDIX A—DAMAGES

 

 

 

 

 

 

 

 

 

 

Plaintiff Hostage/ Relationship Pain & Solatium Total
Sufferings

FAMILY OF GROUP II HOSTAGE VICTOR AMBURGY

(Received Judgment in Allan, et al. v. Islamic Republic of Iran)
Amburgy, Donald | Father of Group II] Hostage $0 | $2,500,000 | $2,500,000
(Estate of )
Amburgy, Ethelyn | Mother of Group HI Hostage $0 | $2,500,000 | $2,500,000
(Estate of)
Amburgy, Brother of Group III Hostage $0 | $1,250,000 | $1,250,000
Lawrence
Damrow, Mary Sister of Group IJ] Hostage $0 | $1,250,000 | $1,250,000
Jagla, Linda Sister of Group III Hostage $0 | $1,250,000 | $1,250,000
Kruse, Patricia Sister of Group II] Hostage $0 | $1,250,000 | $1,250,000
McCarty, Jack Group III Hostage; Spouse of Group | $5,000,000 | $4,000,000 | $9,000,000

(Estate of)

Il Hostage

 

 

 

 

 

 
 

FAMILY OF GROUP II] HOSTAGE JEROME BARCZAK
(Received Judgment in Allan, et al. v. Islamic Republic of Iran)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Barezak, Alice Sister of Group III Hostage $0 | $1,250,000 | $1,250,000
Barcezak, Carol Sister of Group HI Hostage $0 | $1,250,000 | $1,250,000
Barcezak, David Son of Group III Hostage $0 | $1,500,000 | $1,500,000
Barczak, Edward Brother of Group HI Hostage $0 | $1,250,000 | $1,250,000
Barezak, James Son of Group III Hostage $0 | $1,500,000 | $1,500,000
Barezak, Lenore Sister of Group III Hostage $0 | $1,250,000 | $1,250,000
Barcezak, Michael Brother of Group II $0 | $1,250,000 | $1,250,000
Hostage

Barcezak, Michael Son of Group II Hostage $0 | $1,500,000 | $1,500,000
“Mike”

Day, Marianne Sister of Group III Hostage $0 | $1,250,000 | $1,250,000
Goodmann, Sharon | Sister of Group HI Hostage $0 | $1,250,000 | $1,250,000
Kiepe, Diane Daughter of Group III Hostage $0 | $1,500,000 | $1,500,000
Olson, Susan Sister of Group III Hostage $0 | $1,250,000 | $1,250,000
Thornley, Joan Sister of Group III Hostage $0 | $1,250,000 | $1,250,000

 

 

 

 

 

 
 

FAMILY OF GROUP I HOSTAGE JUDITH CHUDIGIAN
(Received Judgment in Allan, et al. v. Islamic Republic of Iran)

 

 

 

Chudigian, Lavom | Husband of Group I Hostage $0 $660,000 $660,000
(Estate of)

Cote, Sue Daughter of Group I Hostage $0 $495,000 $495,000
Rogers, Diane Daughter of Group I Hostage $0 $495,000 $495,000

 

 

 

 

 

 

FAMILY OF GROUP IIIT HOSTAGE GEORGE LAZANSKY & GROUP IT HOSTAGE

JOANNE LAZANSKY*

(Received Judgment in Allan, et al. v. Islamic Republic of Iran)

*Individuals with multiple family members on board TWA 847 received solatium damages
corresponding to the family member held captive the longest amount of time.

 

 

 

 

 

 

 

 

 

 

 

Lazansky, Michael | Son of Group III Hostage $0 | $1,500,000 | $1,500,000
Lazansky, Pete Son of Group HI Hostage $0 | $1,500,000 | $1,500,000
Lazansky, Thomas | Son of Group III Hostage $0 | $1,500,000 | $1,500,000
GROUP I HOSTAGE FRANCES REYNOLDS AND FAMILY
DuCharme, June Daughter of Group I $0 $495,000 $495,000
Hostage

Reynolds, Frances | Group I Hostage $1,000,000 $0 | $1,000,000
(Estate of)

 

 

 

 

 

 

 
 

GROUP II HOSTAGE PAULA SUKEFORTH AND FAMILY

 

 

 

 

 

 

 

 

 

 

Bellino, Catherine | Daughter of Group II $0 $990,000 $990,000
Hostage

Donegan, Lisa Daughter of Group IT $0 $990,000 $990,000
Hostage

Johnson, Leslie Daughter of Group I Hostage $0 $990,000 $990,000

McDonough, Ann | Daughter of Group II $0 $990,000 $990,000
Hostage

Stevens, Frank Father of Group II Hostage $0 | $1,112,000 | $1,112,000

(Estate of)

Sukeforth, Carl Son of Group II Hostage $0 $990,000 $990,000

Sukeforth, Harold Husband of Group IJ Hostage $0 | $1,330,000 | $1,330,000

(Estate of)

Sukeforth, Paul Son of Group II Hostage $0 $990,000 $990,000

Sukeforth, Paula Group II Hostage $2,000,000 $0 | $2,000,000

 

 

 

 

 

 
 

PLAINTIFFS WITHOUT FAMILY GROUPS IN THIS CASE

 

Delgado, Jose Group II Hostage; Spouse of Group I | $2,000,000 $660,000 | $2,660,000
(Estate of) Hostage Gisela Delgado (Received
Judgment in Allan, et al. v.
Islamic Republic of Iran)

 

O’Meara, Kiley Daughter of Group II Hostage Frank $0 $990,000 $990,000
Walsh (Received Judgment in Allan,

etal. v. Islamic
Republic of Iran)

 

 

Zinna, Lynette Sister of Group II Hostage Judy Cox $0 $660,000 $660,000
Barkley (Received Judgment in

Allan, et al. vy. Islamic
Republic of Iran)